OFFICE
                                   COUNTY CLERK,            COUNTY, TEXAS
                                                   DEPARTMENT     FILED IN
                                      COUNTY   COURTS
                                           CIVIL            14th COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
December
     16,2015                                                                     12/16/2015 3:23:01 PM
                                                                                 CHRISTOPHER A. PRINE
          ofAppeals                                                                       Clerk
301 Fannin
Houston, Texas 77002

SUBJ: Non-Payment of Clerk’s Record

REF:                           /Trial CourtN0.1058006
                  No.14-15-00957
       County Civil Court at Law No. Two (2)

                                                      INC
                                              DISTRIBUTION
                                         TRI-ED
                                                 VS.
                                      SAFE 1 SECURITY         INC, ET AL.



       This letter is to inform you           Safe 1 Securi     Inc. and Jesus         Romero Laneros, have

not paid for the Original Clerk’s Record in the above referenced case. The appellants were            by mailed of

the cost for the Record on November 17 2015. As of December 16 2015, no fees have been posted for this

Record. If I can be of any further assistance contact me at 713 755-9425. The original letter will be

electronically     with the Fourteenth Court of Appeals on December 16 2015.



Sincerely,Stan

     Stanart
County Clerk

/S/Joshua
     Aleria
JoshuaAlegria
Deputy




                                                                  • (713)755-6421
                                                        TX77251-1525
                                            1525• Houston,
        FormNo.       (Rev.08/15/2011)          WWW.CCLERK.HCTX.NET                      Page l ofl




                                                                                                               1
                                               OFFICE OF STAN STANART
                                              COUNTY CLERK, HARRIS COUNTY, TEXAS
                                                   CIVILCOURTSDEPARTMENT




November
      17,2015
JesusJavier RomeroLanderos
29218
Spring,Texas77386
RE: DOCKET NO. 1058006, COUNTY CIVIL COURT AT LAW Two (2)

                                                   TRI-ED DISTRIBUTION,        INC.
                                                                VS.
                            SAFE 1 SECURITY, I9NC. AND JESUS JAVIER ROMERO LANDEROS


Dear Jesus Javier Romero Landeros,

        In accordance to TRAP 35.3(a), I am notifying you that $43.00 is required for the preparation of the Original
Clerk’s Record from the Notice of Appeal that was      on November 13, 2015. Please remit payment in the form of
cash, cashier check, credit card, or money order         checks will not be              payable to STAN STANART,
County Clerk. If you have any questions about the Record contact me at (713) 755-9425.

Sincerely,STAN

        STANART, County Clerk




J |shua Alegria
   eputy ClerkP.O.




                                                  Box1525•            77251-1525
                                                                               • (713)755-6421
        Form No. H-01-147 (Rev. 04/29/2011)              WWW.CCLERK.l-ICTX.NET                   Page l of l




                                                                                                                  2